                 Case 18-10627-reg        Doc 261       Filed 03/26/19     Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

IN THE MATTER OF:                                   )           CASE NO.        18-10627
                                                    )           CHAPTER         11
TRINITY INVESTMENT GROUP LLC                        )           REG/jd
                                                    )
        Debtor                                      )

                                               ORDER

        On March 26, 2019.

        A pre-trial conference was held in Fort Wayne, Indiana, on March 25, 2019, regarding

debtor’s objection to claim no. 7 and response thereto filed by Sigma Restaurants, Inc., with Daniel

J. Skekloff and Scot Skekloff, counsel for the debtor present in person; and Norman A. Abood,

counsel for Sigma Restaurants, Inc., present telephonically.

         All discovery shall be completed within ninety (90) days of this date.

         No later than thirty (30) days prior to the close of discovery, the parties shall jointly file a

report indicating whether this matter may be submitted to voluntary mediation (or another form of

alternative dispute resolution). In the event they agree to attempt mediation, this report shall propose

any changes to the litigation schedule that may be reasonably necessary to allow mediation to

proceed and be accompanied by a proposed order. If the parties have selected a mediator, the report

shall also identify the mediator.

        The parties shall jointly file a proposed pre-trial order within one hundred twenty (120) days

of this date.

        Upon approval of the pre-trial order, the issues raised by debtor’s objection to claim no. 7

and response thereto filed by Sigma Restaurants, Inc., will be set for trial by separate order.


        SO ORDERED.
                                                /s/ Robert E. Grant
                                                Chief Judge, United States Bankruptcy Court
